DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       SOUTHERN ENGINEERING AND CONSTRUCTION, LLC,
                        Appellant,

                                    v.

     BANK OF AMERICA, N.A., and VICTOR A. GARCIA, ET AL.,
                         Appellees.

                              No. 4D15-786

                         [November 18, 2015]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Eli Breger, Judge; L.T. Case No.
2012CA004804XXXXMB.

  Anthony A. Arsali, Lantana, for appellant.

   David F. Knobel and Jeremy W. Harris of Morris, Laing, Evans, Brock
& Kennedy, CHTD, West Palm Beach, for appellees.

PER CURIAM.

  Affirmed. See Arsali v. Chase Home Finance, LLC, 38 Fla. L. Weekly
S562 (Fla. July 11, 2013).

GROSS, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.